Bell, J.
1. A suit upon an account against three individuals as partners or as joint debtors is not subject to demurrer for a misjoinder of parties, or of causes of action, merely because the copy of the account shows a delivery of some of the goods to the defendants singly. The defendants could be liable either as partners or as joint debtors, according to the nature of the purchase and sale agreement, although the goods may not have been delivered directly to the partnership or to the defendants jointly. In a suit on account, “only slight averments are necessary to state a cause of action.” Henry Darling Inc. v. Harvey-Given Co., 40 Ga. App. 771 (151 S. E. 518).
2. In such a suit, where it appeared that the case was in default as to one defendant, and the evidence showed that a copy of the account as attached to the petition had been exhibited to the other two defendants and that they had admitted its correctness and promised to pay it, the judge of the trial court, who heard the ease by agreement without a jury, was authorized to find that the case was proved as laid, and to enter judgment against all three defendants accordingly. Scott v. Kelly-Spring field Tire Co., 33 Ga. App. 297 (125 S. E. 773).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.